Citation Nr: 9903423	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for residuals of typhoid 
fever or a fever of unknown origin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1950 to 
September 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board member.

In an unappealed June 1967 rating decision, the RO & IC 
denied the veteran's claim of entitlement to service 
connection for a recurrent fever of unknown origin.  
Thereafter, in September 1997, the RO & IC received the 
veteran's claim of entitlement to service connection for 
typhoid fever and residuals.  Based upon written statements 
from the veteran, in May 1998, the RO & IC recharacterized 
the issue as entitlement to service connection for typhoid or 
fever of unknown origin and residuals and, evidently, 
reopened the veteran's previously denied claim.  See 
38 C.F.R. §  3.156 (1998).  As such the Board will consider 
the veteran's claim on a de novo basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO & IC.

2.  No competent evidence has been submitted to demonstrate 
that the veteran currently has residuals of typhoid fever or 
a fever of unknown origin.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of typhoid fever 
or a fever of unknown origin.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of 
typhoid fever or a fever of unknown origin.  The legal 
question to be answered, initially, is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If he has not presented a well-
grounded claim, his appeal must fail with respect to this 
claim and there is no duty to assist the veteran further in 
the development of this claim.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Factual Background

When examined for enlistment into service in July 1950, the 
veteran's body temperature was normal, there was no report of 
a systemic abnormality and he was found qualified for active 
service.  Clinical records show that in March 1951, the 
veteran was hospitalized at McChord Air Force Base with 
symptoms of increased fever, frontal headache, slight cough 
and malaise.  The veteran was kept in the hospital for 
several days and discharged with a diagnosis of 
undifferentiated respiratory disease and pharyngitis.  When 
examined for separation in September 1953, there was no 
report of typhoid or a fever of unknown origin.

Post service, private and VA medical records and examination 
reports, dated from 1953 to 1998, are associated with the 
claims folder.  Private medical records indicate that the 
veteran was hospitalized in March 1967 with complaints of 
severe headache, weakness, dizziness and fever.  Stool 
samples were sent to the Minnesota Department of Health for 
agglutination tests although, in an undated letter, the 
agency said that in 1951 there were only nine cases of 
typhoid in the state and agglutination tests were to be 
performed on blood when requests were consistent with 
diagnosis.  The hospital summary indicates that with 
medication the veteran slowly improved and was discharged.  
The final diagnosis was acute sinusitis.  Laboratory test 
results of feces specimens, dated in April 1967, showed no 
salmonella or shigella organisms isolated.

When examined by VA in May 1967, the veteran complained of 
voice loss, headache, heavy upper body sweating, fatigue and 
gastrointestinal distress.  He said he had a recurrent fever 
since 1951, in service, and had been hospitalized in March 
1967 for fevers with no diagnosis.  The examination report is 
negative for findings or diagnosis referable to residuals of 
a recurrent fever.

VA hospitalized the veteran in December 1969 for complaints 
of headaches and the hospital record indicates that he had 
been previously hospitalized for a fever of unknown origin 
with no significant findings at the time.  When admitted in 
December 1969, the veteran complained of an intermittent, 
strange headache that was possibly thought to be associated 
with fever and sweats.  Physical findings were unremarkable.  
While hospitalized, the veteran had no headache and remained 
afebrile.  An electroencephalogram was interpreted as 
questionably compatible with migraine headaches.  Discharge 
diagnosis was migraine headaches.

When examined by VA in April 1972, there were no findings or 
diagnoses referable to typhoid or other fever.

The veteran underwent VA general medical examination in July 
1997 and complained of headaches.  He said that many years 
earlier he had a fever that the state of Minnesota said was 
typhoid and VA described as a fever of unknown origin and for 
which he had been treated thereafter.  According to the 
veteran, he had a fever when he was stationed overseas in 
service and, when he returned home, saw his own doctor and 
was hospitalized for several weeks.  The veteran said a stool 
sample was sent to a Minnesota state laboratory, was reported 
to be typhoid and that VA hospitalized the veteran for 
several weeks and diagnosed a fever of unknown origin.  He 
said this occurred in the late 1950's and he had symptoms 
since that time.  Diagnoses were negative for residuals of 
typhoid or a fever of unknown origin.  The VA examiner 
commented that current medical evidence did not establish the 
diagnosis of typhoid fever or residuals that may be 
specifically attributed to typhoid fever.  

At the veteran's August 1998 Board hearing, it was asserted 
that he contracted a disease in service that necessitated 
hospitalization at McChord Field Hospital in Washington State 
and required follow up treatment while he was stationed in 
Korea and post service.  The veteran said he was hospitalized 
for approximately two to four weeks, was unconscious for the 
first three days he was hospitalized and was treated for high 
fevers.  He indicated that he experienced bad headaches and 
sweating in Korea and was treated at a MASH hospital.  The 
veteran denied having fever and chills symptoms at discharge 
but, post service, said VA hospitalized him and diagnosed a 
fever of unknown origin.  Further, a doctor in Minnesota said 
the veteran's profuse sweating and throat problems suggested 
typhoid and recommended he send a stool sample to Minnesota 
state laboratories.  However, the veteran indicated that the 
state advised him that there had only been two cases of 
typhoid in Minnesota since 1885 and no cases in the last 20 
years and there was no reason to test for typhoid.  The 
veteran said he continued to experience symptoms that 
included heavy upper body sweating. 

 
Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.ed 1464 (1997).

The veteran has contended that service connection should be 
granted for residuals of typhoid fever or fever of unknown 
origin.  The record demonstrates that no typhoid fever or 
fever of unknown origin was found in service or on separation 
from service.  Moreover, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had residuals of typhoid fever or fever of 
unknown origin.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of typhoid 
fever or fever of unknown origin.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has residuals of typhoid fever or fever of unknown 
origin has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran currently has residuals of typhoid 
fever or fever of unknown origin.  Thus, this claim may not 
be considered well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. § 3.303.  Since the claim is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).






ORDER

Service connection for residuals of typhoid fever or a fever 
of unknown origin is denied.




	__________________________
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

